Case 8:19-cv-00082-JLS-KES Document 90-2 Filed 04/15/20 Page 1 of 9 Page ID #:1595




                     EXHIBIT A
     Case 8:19-cv-00082-JLS-KES Document 90-2 Filed 04/15/20 Page 2 of 9 Page ID #:1596


Heather Auyang

From:                                           Heather Auyang
Sent:                                           Tuesday, April 14, 2020 12:14 PM
To:                                             Mark Schlachet; Prashanth Chennakesavan
Cc:                                             Christopher J. Hammond
Subject:                                        RE: Careful Shopper v. TP-Link, Case No. 8:19-cv-00082-JLS -- TP-Link's Fees Request


Mark,

Careful Shopper’s motion for reconsideration is simply a delay tactic to avoid the fees motion that the Court directed TP-
Link to file. Your reconsideration motion falls well short of meeting the requirements under L.R. 7-18, and is based on
immaterial “information” that you were in possession before the Court issued its ruling on March 23, 2020 (ECF No.
82). The Court has set dates and deadlines for a reason, which the parties are required to follow in the absence of good
cause. No such good cause exists here.

We had in fact delayed filing the motion for fees and costs in the hopes that the parties could work out a stipulation
agreeing to the amount; however, you have taken an untenable position based on the premise that $13,000 is a reasonable
amount.

As we already discussed, the Court has requested briefing with respect to attorneys’ fees, and has further indicated that it
will, in its discretion, decide whether to hold a hearing. If the Court wants to delay adjudication of the fees motion, or
address it simultaneously, it may choose to do so. That, however, does not justify modifying the briefing schedule.

TP-Link will oppose any ex parte motion.

Regards,
Heather


From: Mark Schlachet [mailto:markschlachet@me.com]
Sent: Tuesday, April 14, 2020 9:11 AM
To: Prashanth Chennakesavan <Prashanth.Chennakesavan@ltlattorneys.com>
Cc: Christopher J. Hammond <chammond@bizlawpro.com>; Heather Auyang <Heather.Auyang@ltlattorneys.com>
Subject: Re: Careful Shopper v. TP‐Link, Case No. 8:19‐cv‐00082‐JLS ‐‐ TP‐Link's Fees Request

Neglected to say that absent your consent to one of the alternatives prior to COB, we will submit our ex parte
application today, at 5 PM EDT.


Mark Schlachet
3515 Severn Road
Cleveland, Ohio 44118
(216)225-7559
(216)932-5390(f)
markschlachet@me.com



This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally privileged. This e-mail message and any files transmitted
with it are also subject to the attorney-client privilege and attorney work-product doctrine, and contain confidential information intended only for the person(s) to whom


                                                                                    1
     Case 8:19-cv-00082-JLS-KES Document 90-2 Filed 04/15/20 Page 3 of 9 Page ID #:1597
this e-mail message is addressed. If you have received this e-mail message in error, please notify the sender immediately by telephone at (216) 225-7559 or by electronic
mail to markschlachet@me.com and destroy the original message without making a copy. Thank you.




           On Apr 14, 2020, at 11:01 AM, Mark Schlachet <markschlachet@me.com> wrote:

           Counsel,

           This will memorialize our Local Rule 7-3 conference yesterday . . . specifically, our request for a
           stipulation staying proceedings on TP-Link’s fee application per ECF 82, pending decision on
           our Motion for Reconsideration. We also suggest, simply, stipulating to extend Careful
           Shopper’s response time to 14 days after a decision of the Motion for Reconsideration. We also
           would agree to seek expedited consideration of our motion. The only thing to which we are
           averse is engaging in fee determination litigation that might be obviated if our motion is granted.

           TP-Link declined to consent. We ask again: will TP-Link agree to any of the above alternatives?

           If not, we intend to submit an application for ex parte relief, citing as our reason the absence of
           any vehicle in the rules and procedures affording us the opportunity to avoid avoid time-
           consuming, expensive (on both sides) litigation or, alternatively, engaging in the very litigation
           we seek to avoid, i.e. the only known means of protecting ourselves from a default to the extent
           we do not fully defend while seeking a stay.

           So, I ask one last time: will TP-Link work with Careful Shopper to facilitate an efficient, orderly
           adjudication of the issues before the court, by adopting one of the above alternative means of
           forestalling our need to respond to a fee application, in our view, prematurely?

           Thank you,

           Mark


           Mark Schlachet
           3515 Severn Road
           Cleveland, Ohio 44118
           (216)225-7559
           (216)932-5390(f)
           markschlachet@me.com
                                                                                    2
Case 8:19-cv-00082-JLS-KES Document 90-2 Filed 04/15/20 Page 4 of 9 Page ID #:1598



  This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally privileged. This e-mail message and
  any files transmitted with it are also subject to the attorney-client privilege and attorney work-product doctrine, and contain confidential
  information intended only for the person(s) to whom this e-mail message is addressed. If you have received this e-mail message in error, please
  notify the sender immediately by telephone at (216) 225-7559 or by electronic mail to markschlachet@me.com and destroy the original message
  without making a copy. Thank you.




             On Apr 13, 2020, at 12:15 PM, Mark Schlachet <markschlachet@me.com>
             wrote:

             Prashanth,

             As promised I have reviewed TP-Link’s spreadsheet of time and expense
             entries. As you requested we can speak today. I have blocked off from 9 a.m. to
             12 PM Pacific for our conference. I also want to discuss, as required by Local
             Rule 7-3, our request for a stay of fee-related proceedings pending a decision on
             our Motion for Reconsideration. We believe we have good cause and will explain
             our view in our call.

             Thank you,

             Mark


             Mark Schlachet
             3515 Severn Road
             Cleveland, Ohio 44118
             (216)225-7559
             (216)932-5390(f)
             markschlachet@me.com



             This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally privileged. This
             e-mail message and any files transmitted with it are also subject to the attorney-client privilege and attorney work-product
             doctrine, and contain confidential information intended only for the person(s) to whom this e-mail message is addressed. If
             you have received this e-mail message in error, please notify the sender immediately by telephone at (216) 225-7559 or by
             electronic mail to markschlachet@me.com and destroy the original message without making a copy. Thank you.

                                                                          3
Case 8:19-cv-00082-JLS-KES Document 90-2 Filed 04/15/20 Page 5 of 9 Page ID #:1599




              On Apr 8, 2020, at 5:58 PM, Prashanth Chennakesavan
              <Prashanth.Chennakesavan@ltlattorneys.com> wrote:

              Mark,

              I misunderstood your message. We unfortunately will not be able to
              delay filing our fee application, and in any event do not believe there is
              good cause to seek extra time. The purpose of the meet‐and‐confer,
              and transmittal of the Excel, was to give you an opportunity to evaluate
              the reasonableness of fees and costs. If you have edits to time that you
              would otherwise raise in an opposition, we can consider those now in
              the interest of saving the court from having to engage in a time‐
              intensive review. To that end, if your proposed edits are reasonable, we
              may be willing to stipulate to them.

              Hope that clarifies things.

              Thank you,
              Prashanth




              From: Mark Schlachet <markschlachet@me.com>
              Sent: Wednesday, April 8, 2020 5:50 PM
              To: Prashanth Chennakesavan
              <Prashanth.Chennakesavan@ltlattorneys.com>
              Cc: Christopher J. Hammond <chammond@bizlawpro.com>; Heather
              Auyang <Heather.Auyang@ltlattorneys.com>
              Subject: Re: Careful Shopper v. TP‐Link, Case No. 8:19‐cv‐00082‐JLS ‐‐
              TP‐Link's Fees Request

              I thought you were suggesting pushing the application
              deadline out beyond adjudication of the motion for

                                                  4
Case 8:19-cv-00082-JLS-KES Document 90-2 Filed 04/15/20 Page 6 of 9 Page ID #:1600
              reconsideration. That is what I think is the correct
              approach to take?


              Mark Schlachet
              3515 Severn Road
              Cleveland, Ohio 44118
              (216)225-7559
              (216)932-5390(f)
              markschlachet@me.com



              This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is
              legally privileged. This e-mail message and any files transmitted with it are also subject to the
              attorney-client privilege and attorney work-product doctrine, and contain confidential information
              intended only for the person(s) to whom this e-mail message is addressed. If you have received this e-
              mail message in error, please notify the sender immediately by telephone at (216) 225-7559 or by
              electronic mail to markschlachet@me.com and destroy the original message without making a copy.
              Thank you.




                         On Apr 8, 2020, at 5:46 PM, Prashanth
                         Chennakesavan
                         <Prashanth.Chennakesavan@ltlattorneys.com
                         > wrote:

                         Hi Mark,

                         First, Happy Passover.

                         It would be ideal if you could look at it on Monday‐
                         Tuesday next week. We want to have enough time to
                         put our motion together for filing by April 20 if we end
                         up not stipulating on the appropriate calculation.


                                                                5
Case 8:19-cv-00082-JLS-KES Document 90-2 Filed 04/15/20 Page 7 of 9 Page ID #:1601
                    Thank you,
                    Prashanth


                    From: Mark Schlachet <markschlachet@me.com>
                    Sent: Wednesday, April 8, 2020 5:41 PM
                    To: Prashanth Chennakesavan
                    <Prashanth.Chennakesavan@ltlattorneys.com>
                    Cc: Christopher J. Hammond
                    <chammond@bizlawpro.com>; Heather Auyang
                    <Heather.Auyang@ltlattorneys.com>
                    Subject: Re: Careful Shopper v. TP‐Link, Case No. 8:19‐
                    cv‐00082‐JLS ‐‐ TP‐Link's Fees Request

                    Prashanth,

                    Thanks for the spreadsheet. I will be out for a
                    few days for Passover.

                    I certainly agree that the Judge should be
                    spared the fee exercise for the time
                    being. Let’s put a stip together after Passover,
                    which ends in 8 days. If necessary I can deal
                    with it on Monday-Tuesday next week, which
                    are in-between days of leniency.

                    Regards,

                    Mark


                    Mark Schlachet
                    3515 Severn Road
                    Cleveland, Ohio 44118
                    (216)225-7559
                    (216)932-5390(f)
                    markschlachet@me.com



                    This e-mail is covered by the Electronic Communications Privacy Act, 18
                    U.S.C. §§ 2510-2521 and is legally privileged. This e-mail message and any
                    files transmitted with it are also subject to the attorney-client privilege and
                    attorney work-product doctrine, and contain confidential information
                    intended only for the person(s) to whom this e-mail message is addressed. If
                    you have received this e-mail message in error, please notify the sender
                    immediately by telephone at (216) 225-7559 or by electronic mail
                    to markschlachet@me.com and destroy the original message without making a
                    copy. Thank you.




                                                          6
Case 8:19-cv-00082-JLS-KES Document 90-2 Filed 04/15/20 Page 8 of 9 Page ID #:1602




                          On Apr 8, 2020, at 5:21 PM,
                          Prashanth Chennakesavan
                          <Prashanth.Chennakesavan@ltla
                          ttorneys.com> wrote:

                          Mark,

                          We need to address the amount of fees
                          under the anti‐SLAPP statute. We
                          understand that TP‐
                          Link's entitlement to fees and costs is
                          at‐issue in light of Careful Shopper's
                          motion for reconsideration. However,
                          what we are required to file with the
                          court by April 20 is a motion with
                          respect to the calculation of fees. Of
                          course, if you prevail on your motion
                          for reconsideration, that may moot the
                          fee request. Given the dynamics, we
                          suggest avoiding burdening the court
                          with a time‐intensive, contested fee
                          request (when she also has to rule on
                          reconsideration).

                          After carefully reviewing our bills, and
                          eliminating any time related to the
                          antitrust cause of action, we have
                          reduced our request to $130,365 as
                          reflected in the attached Excel. If you
                          have reasonable edits to propose, we
                          are happy to look at them in the
                          interest of reaching agreement on the
                          appropriate calculation of fees and
                          costs. If we can reach agreement, we
                          will not seek reimbursement for our

                                              7
Case 8:19-cv-00082-JLS-KES Document 90-2 Filed 04/15/20 Page 9 of 9 Page ID #:1603
                          time spent preparing the April 20
                          submission.

                          Thank you,
                          Prashanth
                          <2020-04-08_TP-Link Fees
                          Spreadsheet_circulation.xlsx>




                                             8
